DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5, 8-14, and 22-29 are pending.
Claims 1-5, 8-14, and 22-29 are allowed.
This application has been reassigned to a new examiner.
Priority
Claims 1-5, 8-14, and 22-29 are given the benefit for the claim of priority to Provisional Application No. 62/262,589, filed 03 December 2015.
Drawings
The drawings were received on 01 June 2018.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The rejection of claims 1-14 in the Office action mailed 26 April 2022 is withdrawn in view of the amendment to the claims received 06 July 2022 limiting the claims to administration of aflibercept, and in view of the comments received 06 July 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At least instant claim 1 is obvious over copending Application No. 15/989,371 claims 7 and 11. It is noted that copending Application No. 15/989,371 has a terminal disclaimer designating instant Application No. 15/995,518. However in view of the policy discussed in MPEP 804 regarding provisional nonstatutory double patenting rejections when the rejection is the sole remaining rejection, a rejection under nonstatutory double patenting over copending Application No.15/989,371 will not be made. Instant Application No. 15/995,518 has an earlier effective filing date of 03 December 2015, while copending Application No. 15/989,371 has a later effective filing date of 25 May 2018.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631